                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION – FLINT

In Re:
CHRISTOPHER KLICZINSKI &                                   Case No. 15-31187-jda
STEPHANIE KLICZINSKI                                       Chapter 13 Proceeding
                                                           Hon. Joel D. Applebaum
Debtors.
_______________________/

            ORDER APPROVING SECOND FEE APPLICATION
                      POST-CONFIRMATION

       THIS MATTER having come before the Court upon the Application of
Breckenridge & Davis, P.C., by Stacy M. Davis, the provisions of LBR 2016-2
having been met, no objections to the application having been received and a
certification of no response having been filed, and the Court being otherwise fully
advised in the premises;

      IT IS HEREBY ORDERED:

      1.     The Court approves Applicant’s fees and expenses as follows:
             $927.50 in attorney fees, plus $0.00 expenses, for a total fee of
             $927.50.

      2.     This award covers services rendered and expenses incurred during the
             time period of 03/21/2019 to 05/11/2020.

      3.     Debtor’s counsel shall serve a copy of this Order upon the Chapter 13
             Trustee through the ECF system.




 15-31187-jda    Doc 209   Filed 06/08/20   Entered 06/08/20 10:22:14   Page 1 of 2
      4.     The Chapter 13 Trustee shall disburse to Applicant the fees and
             expenses awarded herein from the funds which first become available,
             subject to fees due and payable to the Clerk’s office and Trustee’s
             fees.

Signed on June 8, 2020




 15-31187-jda    Doc 209   Filed 06/08/20   Entered 06/08/20 10:22:14   Page 2 of 2
